 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 10, Bricklayers,Masons and Plasterers Interna-tional Union of America,AFL-CIOandSpancreteNortheast,Inc. and Local 452, Laborers Interna-tional Union of North America,AFL-CIO and Con-struction and General Laborers Union Local 190,Laborers International Union of North America,AFL-CIO. Case 3-CD-358June 28, 1971DECISION AND DETERMINATION OFDISPUTEII.THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that Local 10,Bricklayers,Masons and Plasterers InternationalUnion of America, AFL-CIO, herein called Bricklay-ers; and Local 452, Laborers International Union ofNorth America, AFL-CIO, herein=called Local 452;and Construction and General Laborers Union Local190, Laborers International Union of North America,AFL-CIO, herein called Local 190, are labor organiza-tions within the meaning of Section 2(5) of the Act.III.THE DISPUTEBY MEMBERSFANNING, JENKINS, AND KENNEDYThis is a proceeding under section 10(k) of the Na-tional Labor Relations Act, as amended, following, acharge filed by Spancrete Northeast, Inc., alleging insubstance that Local 10, Bricklayers, Masons and Plas-terers International Union of America, AFL-CIO, hasviolated Section 8(b)(4)(D) of the Act.A hearing was held before Hearing Officer ThomasJ. Sheridan on March 31, 1971. All parties appeared atthe hearing and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and toadduce evidence bearing on the issues. Thereafter,Spancrete Northeast, Inc., herein called the Employeror Spancrete, filed a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the Hearing Officer's rulingsmade at the hearing and finds that they are free fromprejudicial error. They are hereby affirmed.Upon the entire record in this case, the Board makesthe following findings:I.THE BUSINESSOF THE EMPLOYERAll parties stipulated that Spancrete Northeast, Inc.,the Employer, is a New York state corporation engagedin the manufacture and installation of precast, pre-stressed concrete beams and planks. Its principal placeof business is located in South Bethlehem, New York.Annually it makes purchases of goods and materialsdirectly from outside New York State valued in excessof $50,000.'We find that Spancrete is engaged in commercewithin the meaning of the Act and that it will effectuatethe policies of the Act to assert jurisdiction herein.Local 10 stipulated to all of the above except that portion which statesthat part of the Employer's business involves installation.191 NLRB No. 106A. Background and Facts of the DisputeThe Employer is engaged in the manufacture andinstallation of precast, prestressed concrete products. Ithas its main facility at South Bethlehem, New York,and has other facilities in Rochester, New York, andAurora, Ohio, out of which it carries on its business invarious States.The work in question is being done at a site knownas the Troy Residences in Troy, New York, pursuantto a contract with Redalco Construction Corporation,the general contractor at the site. In accordance withthe contract, the Employer is to "fabricate, deliver,erect and grout all the required 8" and 16" Spancretepre-stressed hollow core flaps for all floor and roofsystems.... " The installation of the Spancrete wasassigned by the Employer to a crew consisting of itspermanent employees, who are members of Local 190,and employees hired locally, who are members of Local452.The Bricklayers picketed the Troy Residences jobsiteIday on February 16, 1971, and one-half day on Febru-ary 17, 1971, in an attempt to secure a portion of thework for its members.B.The Work in DisputeThe dispute arises from the assignment of work toemployees represented by Local 190 and Local 452which is described by the Employer as "installing andgrouting pre-cast, pre-stressed hollow core concreteplank manufactured and sold by Spancrete Northeast,Inc." Bricklayers describes the disputed work as "set-ting, plumbing, leveling, pointing, caulking, grouting,anchoring by any and all means and aligning" of theabove-mentioned product.C. The Contentions of the PartiesThe Employer, Local 190, and Local 452 contendthat the work, as described by the Employer, should beassigned to employees represented by Local 190 andLocal 452 based on certain collective-bargaining agree-ments between the Employer and Laborers Interna- LOCAL 10,PLASTERERS639tional Union, as well as Local 190, and certain otherlocals of the Laborers; a National Labor RelationsBoard certification issued to Local 190;,company prac-tice in thisand.other areas; and economy and efficiencyof the operation..Bricklayers contends that the work ,fitting the Brick-layers descriptionshould be assignedto its membersbased on its contract with a local employer association,past practice in the area, and certain Joint Board deci-sions awarding the work to its members.D. Applicabilityof theStatuteThe charge alleges violations of Section 8(b)(4)(D) ofthe Act.At the hearing held in the instant proceeding,all parties stipulated that Bricklayers picketed at theTroyResidences jobsite on Burdett Avenue,Troy, NewYork,L day on February 16, 1971,and one-half day onFebruary17, 1971, in order to force and require Span-creteNortheast,Inc., to assign to bricklayers ratherthan to Local 190 work fitting the Bricklayers descrip-tion as shown above.Accordingly,we find that there is reasonable causeto believe that violations of Section 8(b)(4)(D) haveoccurred and that the dispute is properly before theBoard for determination under Section 10(k) of theAct.E.Meritsof theDisputeSection 10(k) of the Actrequires the Board to makean affirmative award of disputed work after giving dueconsideration to all relevant factors.The following fac-tors are asserted in support of the claims of the partiesherein.1.Certification and collective-bargaining agreementsLocal 190 was certified by the Board as the collec-tive-bargaining representative of all of Employer's em-ployees at its South Bethlehem facility following a con-sent election in 1962. Local Union 435, LaborersInternationalUnion of North America, AFL-CIO,was certified as the collective-bargaining representativeof Employer's employees at its Rochester facility fol-lowing an election in 1965.Since 1963, the Employer has had a national agree-ment with the Laborers International Union whichcovers all field construction work and which incorpo-ratesby reference to the Laborers manual of jurisdic-tion the installation, including grouting, of prestressedor precast concrete slabs. This agreement also providesthat the Employer has the right to bring its keymen intoany area without opposition by any local union of theLaborers or the International Union.The Employer also has collective-bargaining agree-ments with Local 190 which covers employees of andout of its South Bethlehem facility; Local 435, coveringitsRochester facility; and Local 894, covering itsAurora facility. All of the agreemtscover the manu-facture and installation of its concrete-;products.The record also shows that 4 or 5 of approximately35 permanent employees of the Employer who aremembers of the Laborers Union also have cards in theBricklayers Union and the Employer hasan agreementwith a Bricklayers local covering Westchester and Put-nam Counties in New York. The Employer's witnesstestified that this arrangement was made between theEmployer and that local in order to buy industrialpeace.2.Company and industry practicesSince the Employer has been in business, it hasmanufactured about- 14 million square feet of itsproduct at all of its locations, and it has installed about12 million square feet within New York state. All ofthis installation in New York was done with laborers.When it isinstallingthe Spancrete, the Employer'susual practice is to use two or three of its permanentemployees, including the foreman, and two employeeshired locally who are members of the Laborers local inthat area. This is in accordance with its agreement withthe International.In the instant dispute,the permanentemployees are out of the South Bethlehem facility, andare members of Local 190, and those hired locally aremembersof Local 452.Beforeworking for the Employer, its witness,Blosser, worked for Spancrete Industries in Wisconsin,and he testified that that company also performed allfield erection of 'Spancrete with laborers.Bricklayers bases its claim to the disputed workpartly on its contract with a local employer association.However, the Employer is not a member of this associa-tion.Bricklayers further bases its claim on two decisionsof the National Joint Board for Settlement of Jurisdic-tional Disputes, wherein that Board awarded the typeof work claimed by Bricklayers herein to the Bricklay-ers.However, all parties agree that the Employerherein is not required by any contract to recognize theNational Joint Board.3.Relative skillsThe record shows that Spancrete is a custom manu-factured material which must be handled in a special-ized way. Although Bricklayersclaims that its masonsaremore qualified to handle the "setting, plumbing,leveling, pointing, caulking, grouting, anchoring by anyand all means and aligning" of the Spancrete, it pre-sented no evidence to show that the masons are more 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDqualified to do this work than the laborers working forthe Employer.On the other hand, the Employer presented evidencethat the "installation and grouting" of Spancrete in-cludes not only the work specified by Bricklayers, butnumerous other operations also. Its employees receivethe from 3 to 6 months of training required to handlethis product properly.Accordingly, we find that the laborers are as skilledor more skilled than bricklayers in the installation ofSpancrete in the instant case.4.Efficiency of operationThe installation of the Spancrete requires much plan-ning. Arrangements must be made beforehand to havecranes on hand to receive the Spancrete from the deliv-ery trucks at a predetermined destination. Also, a crewmust be on hand to install it at that time. The evidenceshows that speed in the erection of the Spancrete is oneof its strong selling points, and it would not be feasiblefor the Company to hire all its crew locally since theywould lack the experience to install the product. Underthe Employer's present system of employment, its per-manent crew does the actual installation while the la-borers hired locally do menial tasks such as carryingsupplies which do not require special training or experi-ence.This uncontradicted evidence shows that the methodnow used by the Employer with the use of laborers isthe most efficient way for it to install the Spancrete.ConclusionsBased on the entire record and after full considera-tion of all relevant factors, we shall assign the work indispute, which we find is properly describedas "install-ing and grouting, pre-cast, pre-stressed hollow core con-creteplankmanufactured and sold by SpancreteNortheast, Inc.," to the laborers. The Employer's as-signmentof this work conforms to Board certificationsof two locals of the Laborers; is in accordance with itscollective-bargaining agreements with the Laborers;conforms to its past practice; best utilizes the skillsinvolved; and is conducive to efficient operation of itsbusiness.In makingthis determination,we are assign-ing the disputed work to the employees of the Em-ployer who are currently represented by Local 190 andLocal 452, but not to these Unions or their members.Scope of AwardSpancrete is here requesting a broad work award bythe Board on behalf of the members of LaborersUnions, contending that such an award is necessary inorder to avoid future interruptions of other of its con-struction jobs.We are disposed to refuse this request.Although the Employer has had other locals and otherunions interfere with its jobs, there is no evidence thatLocal 10 of the Bricklayers has claimed work assign-ments on any other of Employer's jobs, and the possi-bility of such a claim involving Spancrete's future oper-ations by this Local at other jobsites is not based on anysubstantial evidence and is speculative.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National Labor Re-lationsAct, as amended, and upon the basis of theforegoing findings and the entire record in this proceed-ing, the National Labor Relations Board hereby makesthe following determination of the dispute.1.Employees employed by Spancrete Northeast,Inc., who are currently represented by Local 452, La-borersInternationalUnion of North America,AFL&CIO, and Construction and General LaborersUnion Local 190, Laborers International Union ofNorth America, AFL&CIO, are entitled to the installa-tion and grouting of precast, prestressed hollow coreconcrete planks manufactured and sold by SpancreteNortheast, Inc., at the Troy Residences, Troy, NewYork.2.Local 10, Bricklayers, Masons and Plasterers In-ternational Union of America, AFL-CIO, is not,, andhas not been, entitled by means proscribed by Section8(b)(4)(D) of the Act to force or require the Employerto award the above work to its members or employeesit represents.3.Within 10 days from the date of this Decision andDetermination of Dispute, Local 10, Bricklayers, Ma-sons and Plasterers International Union of America,AFL&CIO, shall notify the Regional Director for Re-gion 3, in writing, whether it will or will not refrainfrom forcing or requiring the Employer, by means pro-scribed by Section 8(b)(4)(D), to award the work indispute to its members rather than to employees repre-sented by Local 190 and Local 452 of the Laborers.